Citation Nr: 0505674	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  02-12 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than January 6, 
2000, for the award of a total disability rating based upon 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1946.  

In May 2001, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey granted a total disability 
rating due to individual unemployability (TDIU), and assigned 
an effective date of January 6, 2000.  The veteran appealed 
to the Board for an earlier effective date.


FINDING OF FACT

A formal or informal claim for TDIU was not received prior to 
January 6, 2000, nor was it factually ascertainable prior to 
January 6, 2000, that the veteran was unable to secure or 
follow substantially gainful employment due to service-
connected disabilities.


CONCLUSION OF LAW

The criteria for an effective date prior to January 6, 2000, 
for the grant of service connection for TDIU have not been 
met.  38 U.S.C.A. §§ 5101, 5110, 5107 (West 2002); 38 C.F.R. 
§ 3.400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In a May 2001, rating action, the RO awarded the veteran TDIU 
benefits, effective from January 6, 2000.  A timely notice of 
disagreement (NOD) to the effective date was received, and 
this appeal ensued.  

In Huston v. Principi, 17 Vet.App. 195 (2003), United States 
Court of Appeals for Veterans Claims found that VA failed to 
meet the requirements of 38 U.S.C.A. § 5103(a) in neglecting 
to provide the veteran with specific notice that met the 
standard established by section 5103(a) and 38 C.F.R. 
§ 3.159(b) as to his direct-appeal earlier effective date 
(EED) claim.  In Huston, as in the case present, the issue of 
an EED was raised in the NOD.

Subsequent to the Court decision in this case, VA General 
Counsel (GC) issued a precedential opinion, VAOPGCPREC 8-
2003.  In that opinion, it was determined:

Because section 5103(a) notice is required only upon receipt 
of a complete or substantially complete application, and, as 
in the situations described above, a new issue raised in an 
NOD is not generally considered an application for benefits, 
section 5103(a) notice is not required upon receipt of an NOD 
raising a new issue.

In the body of that opinion, GC presented, as an example, a 
fact pattern essentially the same as is now presently before 
the Board; that is, when an effective date issue is raised in 
a NOD.  GC held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) did not apply.  

The Board is bound by applicable statutes, regulations of the 
Department of Veterans Affairs, and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  
38 C.F.R. § 19.5 (2003).  Therefore, because of this recent 
GC opinion, the holding in Huston is not applicable in this 
case. 

Laws and Regulations

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a) (2004).

A total disability rating may also be assigned pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b) for veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in section 4.16(a) (2004).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and retain employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The earliest effective date for an increased evaluation, 
which includes a claim for a TDIU, is that which is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of 
claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(1) and (2) (2004); see Harper v. Brown, 10 Vet. App. 
125, 126 (1997). 

The words application and claim are defined by regulation as 
a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2004).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a) (2004).

The VA administrative claims process recognizes both formal 
and informal claims.  38 C.F.R. § 3.157(b)(1) provides that 
an informal claim for benefits will be initiated by a report 
of examination or hospitalization for previously established 
service-connected disabilities.  38 C.F.R. § 3.157(b)(1); see 
also Servello v. Derwinski, 3 Vet. App. 196, 200 (1992) 
(holding that a VA medical examination report constituted an 
informal claim for a total disability rating based upon 
individual unemployability).  

In determining whether a TDIU claim is raised by the record 
(in conjunction with an increased rating claim), the primary 
consideration is whether the record contains assertions or 
evidence that the claimant is unable to secure or follow a 
substantially gainful occupation due to his or her service- 
connected disabilities.  See VAOPGCPREC 6-96.

Further, in Norris v. West, 12 Vet. App. 413, 421-22 (1999), 
the Court held that, when an RO is considering a rating 
increase claim from a claimant whose schedular rating meets 
the minimum criteria of § 4.16(a), and there is evidence of 
current service-connected unemployability in the claimant's 
file, or under VA control, evaluation of that rating increase 
must also include an evaluation of a reasonably raised claim 
for a total disability rating based upon individual 
unemployability.  

Factual Background

By rating action in May 1946, service connection was 
established for right shoulder arthritis, rated as 10 percent 
disabling and pes planus rated as noncompensable, effective 
from January 26, 1946, the day following discharge from 
service.  The evaluation for the right shoulder was reduced 
to noncompensable, by rating action in June 1947.

The evidence of record shows that in May 1970 the veteran 
retired due to disability after thirty years of employment.  
The disability was not identified.  In an Income-Net Worth 
and Employment statement received in March 1972, the veteran 
indicated that his disabilities included arthritis of both 
shoulders as well as flat feet.

A September 1972 rating decision determined that the veteran 
was permanently and totally disabled and therefore entitled 
to pension benefits.  There were significant non-service 
connected disorders considered in awarding that claim 
including heart disease with mild hypertension rated as 40 
percent disabling, arthritis of the cervical and lumbar spine 
rated as 30 percent disabling, calcified tendonitis of the 
left shoulder rated as 20 percent disabling and diabetes 
mellitus rated as 10 percent disabling.

On August 12, 1998, the veteran filed a claim of entitlement 
to service connection for post-traumatic stress disorder as 
well as an increased evaluation for pes planus.  He later 
reported that medical evidence was available at the Lyon's VA 
medical center.  He made no statements regarding his 
employment.  VA outpatient treatment records dated in 1998 
included a July 1998 entry, which noted a history of back 
problems dating back 30 years prior.  The veteran reported 
that the condition caused him to retire on disability and 
that he had not worked since that time.  A VA outpatient 
treatment record shows that the veteran was seen in August 
1998 for an initial psychiatric evaluation.  At the time of 
the evaluation, he reported dysthymia, hypervigilance, 
apprehension, nervousness, poor concentration, and 
irritability due to flashbacks of war experiences.  In 
October 1998, a provisional diagnosis of PTSD and recurrent 
depression was made and the veteran was determined to be 
unemployable.  These records did not reflect treatment for 
pes planus.

During VA PTSD examination in October 1998, the examiner 
noted that there had been no previous hospitalizations and 
that outpatient treatment began with evaluations for his PTSD 
in August 1998.  The veteran complained of anxiety, tension, 
irritability, flashbacks, nightmares, depression and auditory 
hallucinations.  These symptoms in conjunction with the 
recent loss of his wife caused persistent feeling of 
depression, sadness and isolation.  The examiner noted that 
the veteran's symptoms compromised his ability to relate to 
others socially now and during his work prior to retirement.

The veteran also underwent examination for his pes planus.  
He complained of bilateral foot pain.  He described the pain 
as worse in the morning but dissipating during the course of 
the day.  X-rays showed plantar spurs on both calcaneus.

In December 1998, the RO granted service connection for PTSD 
and assigned a 30 percent evaluation, effective August 12, 
1998.  The RO increased the evaluation for the veteran's pes 
planus from noncompensable to 10 percent, also effective 
August 12, 1998.  The combined disability rating was 40 
percent.  

In March 1999, the veteran filed a claim for service 
connection for a lumbar spine injury he contends was incurred 
in service.  Following the receipt of medical evidence, the 
RO denied the claim in a June 1999 rating decision.  In the 
same rating decision service connection was granted for 
residuals of laceration of forehead above left eye and a 
noncompensable evaluation was assigned.  The evaluation for 
right shoulder arthritis was increased to 10 percent.  The 
combined disability rating remained at 40 percent.

Received on June 19, 2000, was the veteran's formal claim (VA 
Form 21-8940) for TDIU.  He asserted that 30 years ago, his 
bilateral pes planus affected his full time employment.  He 
was shown to have an eighth grade education and indicated 
employment, as "drier operator."  At that time he submitted 
VA outpatient treatment records dated from January 2000 to 
February 2001.  These records show that on January 6, 2000, 
he was evaluated for an exacerbation of PTSD symptoms.

In a May 2001 decision, the RO increased the veteran's 
previous evaluation for PTSD from 30 to 70 percent, raising 
the combined rating to 80 percent, effective January 6, 2000.  
This determination was made on the basis that this was the 
date it "factually ascertainable" that an increase in the 
service connected PTSD had occurred.  In the same rating 
decision, the RO granted the veteran TDIU, effective from 
January 2000 on the basis that he met the scheduler 
requirements for TDIU in that he had one disability rated at 
40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  The veteran 
appealed the effective date.  

Analysis

The effective date assignable for the veteran's TDIU rests on 
two separate, relatively simple determinations.  First, there 
needs to be a finding as to the date on which the veteran 
initiated his TDIU claim by formal or informal claim.  
Second, there needs to be a finding regarding on what date 
the medical evidence of record showed that the veteran's 
entitlement to a TDIU arose, that is, at what point in time 
did his service-connected disabilities, alone, render him 
unable to secure or follow a substantially gainful 
occupation.  

In the veteran's case, he did not file a formal claim for 
TDIU until June 19, 2000.  Medical records in support of the 
claim include a record of follow-up treatment on January 6, 
2000, which the veteran was treated for an increase in PTSD 
symptoms.  The physician did not offer a medical opinion 
suggesting that the veteran was unemployable as a result.  
The Board therefore finds that the date of an informal claim 
for TDIU was January 6, 2000.  Having determined that January 
6, 2000, is the date of receipt of claim for purposes of 
assigning an effective date, the Board is obliged to review 
all the evidence of record from the preceding year to 
determine whether during the year prior to January 6, 2000, 
it is factually ascertainable that entitlement to TDIU had 
occurred.  Specifically, the Board must first review the 
evidence of record to determine whether an ascertainable 
increase in disability occurred during the period from 
January 6, 1999, to January 6, 2000.

However there are no medical records dated during that time 
period which show treatment for the veteran's service-
connected disabilities, and none which indicate an 
ascertainable increase in the service connected disabilities, 
or unemployability due to the veteran's service-connected 
disabilities.  Rather, almost all of the medical evidence in 
this case pertains to the veteran's condition prior to 
January 1999 and after January 2000.  

The veteran contends that the effective date of his grant of 
TDIU, should be in 1998, at the time of his initial claim for 
service connection for PTSD.  He argues that an informal 
claim for TDIU existed at the time of his claim for service 
connection based on an October 1998 VA outpatient treatment 
record indicating unemployability due to PTSD.  

However, the Board finds that an informal claim was not 
submitted under 38 C.F.R. § 3.155 because no communication 
was ever filed prior to January 2000, indicating the 
veteran's intent to apply for TDIU.  An informal claim must 
identify the benefit sought.  See Brannon v. West, 12 Vet. 
App. 32, 34 (1998) (noting that VA "is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed and citing Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition 
that VA is not required to do a "prognostication" but to 
review issues reasonably raised by the substantive appeal).

The record shows that in August 1998, the veteran submitted 
an informal claim for service connection for PTSD and an 
increased rating for his service-connected pes planus.  That 
claim did not include any mention that he was unemployable.  
In conjunction with his claim, the veteran submitted VA 
outpatient treatment records dated from July 1998 to 
September 1998 showing initial psychiatric evaluation.  The 
physician did not offer a medical opinion suggesting that the 
veteran was unemployable as a result.  None of the records 
reflect treatment for pes planus.  This clearly shows that 
the veteran was not filing a claim for TDIU benefits.  To 
hold that the veteran's claim for service connection PTSD 
also included a claim for TDIU would require VA to anticipate 
a claim for a particular benefit where no intention to raise 
it was expressed.  As noted above, the Court has held that VA 
is not required to conjure up issues that were not raised by 
the appellant or to conduct an exercise in prognostication.  
See Talbert and Brannon, both supra.

The Board concedes that, at the time of the submission of the 
August 1998 claim, the veteran was clearly pursuing an 
increased evaluation for his pes planus.  However, he did not 
meet the schedular requirements for an award of a total 
disability rating based on individual unemployability.  In 
this case, it was not until the May 2001 rating decision that 
the veteran satisfied the percentage requirements for a TDIU 
rating on a schedular basis.  That is, it was not until the 
RO's grant in May 2001 of a 70 percent disability rating for 
PTSD, for a combined rating of 80 percent, that the veteran 
met the requirements laid out in § 4.16(a).  Put another way, 
prior to the May 2001 rating decision, the veteran did not 
have at least one disability rated at 40 percent and a 
combined schedular rating of at least 70 percent to warrant 
assignment of a TDIU.  38 C.F.R. § 4.16(a).  Therefore, the 
schedular criteria for TDIU were not met.  The Board also 
notes that there was no evidence of service-connected 
unemployability in the claims file or under VA control.  See 
Norris v. West, 12 Vet. App. 413 (1999).

As previously noted, the effective date of an award of 
increased compensation is the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).  In the case at hand, the veteran's formal claim for 
a total disability rating based on individual unemployability 
was received on June 19, 2000.  Based on the entire evidence 
of record, the Board is of the opinion that it was 
"factually ascertainable" that the veteran's service-
connected PTSD had increased in severity to the point of 
rendering him unemployable as of January 6, 2000.  While in 
1998, the veteran may, in fact, have been unemployable, the 
overwhelming weight of the evidence is that, prior to January 
6, 2000, the veteran's unemployability was the result of both 
service-connected and nonservice-connected disabilities.

As the preponderance of the evidence is against an earlier 
effective date, the benefit- of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002), 38 C.F.R. § 3.102 (2004).  


ORDER

Entitlement to an effective date prior to January 6, 2000, 
for the award of a total disability evaluation for individual 
unemployability is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


